Citation Nr: 0940068	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from November 1977 to October 
1981 and from January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.

In his August 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that he wished to appear at a 
hearing over which a Veterans Law Judge of the Board would 
preside while at the RO.  However, in correspondence dated in 
October 2006, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In various correspondence to VA, the Veteran has asserted 
that he had a pre-existing decrease in hearing acuity that 
was aggravated as a result of acoustic trauma sustained 
during his periods of active service.  However, since 
induction examination results do not, in fact, indicate other 
than normal hearing, the Board currently finds that the 
presumption of soundness applies in this case.  The Veteran 
has also asserted that he experienced painful ears during 
service and that he continued to experience such, resulting 
in bilateral hearing loss.  His service personnel records 
reveal that he served as an indirect fire infantryman during 
active service.  Service treatment records from his first 
period of service further reveal that the Veteran sustained 
bilateral decreased hearing as a result of firing a mortar 
round one week after his entry into service in November 1977.  

By rating action of the RO dated in October 2007, in a claim 
for service connection for tinnitus, exposure to acoustic 
trauma during service was conceded by VA.

Finally, a VA audiology examination report dated in September 
2007 shows a diagnosis of clinically normal hearing in the 
right ear and mild sensorineural hearing loss of the left 
ear.  The audiology examination report did not provide an 
opinion as to the etiology of the left ear hearing loss.  
While the examination report does not reflect a hearing loss 
disability under 38 C.F.R. § 3.385 for the right ear, given 
the Veteran's reports of a continuity of symptomatology since 
service and the findings of a current left ear hearing loss 
disability, the Board finds that he must be afforded a VA 
examination to determine whether he has current bilateral 
hearing loss that is consistent with the conceded noise 
exposure during active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In doing so, the examiner 
should acknowledge the competent reports of the Veteran as to 
the inservice manifestations and continuity of symptoms since 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to be scheduled for a VA audiology 
examination so as to ascertain the nature 
and etiology of his asserted bilateral 
hearing loss.  The entire claims file must 
be made available to the examiner, and the 
examination report should include 
discussion of his documented medical 
history and assertions.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished. 
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

Following a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability found on examination is related 
to either of the Veteran's periods of 
active service, or to any incident 
therein, to include as due to acoustic 
trauma.  The examiner must specifically 
address the question of whether any degree 
of hearing loss began as a result of the 
inservice noise exposure which has been 
conceded.  

In doing so, the examiner must acknowledge 
the competent reports of the Veteran as to 
the inservice manifestations and 
continuity of symptoms since service.

The bases for all conclusions reached are 
to be explained by citing to medical 
records, to specifically include service 
medical records, and other evidence of 
record.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


